EXHIBIT 10.57

 
OPTIONABLE, INC.


NONSTATUTORY STOCK OPTION AGREEMENT
 
THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made and entered
into as of May 2, 2012 (the “Grant Date”) by and between Optionable, Inc., a
Delaware corporation (the “Company”), and Brad O’Sullivan (the “Optionee”).
 
WHEREAS, the Company desires to grant the Optionee a stock option under the
Company’s 2004 Stock Option Plan, as amended on March 1, 2011, (the “Plan”) to
acquire shares of the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”).
 
WHEREAS, the Plan provides that each option is to be evidenced by an award
agreement, setting forth the terms and conditions of the option.
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:
 
1.           Grant of Option.  The Company hereby grants to the Optionee, under
the Plan and subject to the terms and conditions of the Plan, a stock option
(the “Option”) to purchase all or any part of the number of shares of Common
Stock (the “Shares”) set forth below the Optionee’s name on the signature page
hereto, on the terms and conditions hereinafter set forth.  The Option granted
hereunder shall be treated as a nonstatutory stock option and is not intended to
constitute an incentive stock option under section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
2.           Exercise Price.  The exercise price per share (“Exercise Price”)
for the Shares covered by the Option shall be the closing trading price of the
Company’s stock on the day immediately preceding the Grant Date ($0.022 per
share), as quoted on the Over-the-Counter Bulletin Board, subject to adjustment
pursuant to Section 9.
 
3.           Vesting.
 
The right to exercise the Option shall vest with respect to 40,000 shares of
Common Stock upon the Grant Date.  The Option shall vest with respect to the
following number of shares of Common Stock (collectively, the “Vested Option
Shares”) as follows:
 
An additional 40,000 shares of Common Stock six months after the Grant Date;


An additional 40,000 shares of Common Stock twelve months after the Grant Date;
 
An additional 40,000 shares of Common Stock eighteen-months after the Grant
Date; and
 
 
-1-

--------------------------------------------------------------------------------

 
 
An additional 40,000 shares of Common Stock twenty-four months after the Grant
Date.
 
The right to exercise this Option shall immediately vest in the event of a
“Change of Control” of the Company. For this purpose, a “Change of Control”
means the acquisition after the date hereof, directly or indirectly, by any
Person of ownership of, or the power to direct the exercise of voting power with
respect to, a majority of the issued and outstanding voting shares of the
Company. For this purpose, a “Person” means an individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.


If the Optionee resigns for Good Reason (as defined in the Plan) or has his
employment with, or services to, the Company terminated without Cause (as
defined in the Plan), or is not nominated for re-election to the Board of
Directors without Cause, then all his Options shall be fully vested and
exercisable on the effective date of such resignation or termination of services
or employment.
 
4.           Term of Options.
 
(a)           Cancellation and Forfeiture.  The Option shall be cancelled and
shall be null and void, and the Optionee shall forfeit all rights pursuant to
the Option, (i) if the Optionee does not execute and return this Agreement to
the Company within sixty (60) days of the Grant Date, (ii) unless otherwise
agreed to in writing by the Board, upon the Optionee’s bankruptcy, and
(iii) upon the Optionee’s attempted assignment or transfer of the Option in
violation of Section 8.
 
(b)           Termination.  The Option shall terminate and shall no longer be
exercisable, even if vested, upon the earliest to occur of (i) any of the events
in Section 11 of the Plan and (ii) the second year anniversary of the effective
date of the Optionee’s (A) resignation for Good Reason (as defined in the Plan),
(B) termination of employment with, or services to, the Company without Cause
(as defined in the Plan), or (C) termination of services as a Director after the
Board of Directors fail without Cause to nominate the Optionee for re-election
to the Board of Directors.
 
5.           Exercise of Option.
 
(a)           Exercisability.  The Option shall be exercisable at any time prior
to its termination pursuant to Section 11 of the Plan only to the extent of the
Vested Option Shares as of that time; provided that if the Optionee resigns for
Good Reason,  if the Optionee’s employment with, or services to, the Company is
terminated without Cause, or if the Optionee’s services as a Director is
terminated after the Board of Directors fails without Cause to nominate him for
re-election to the Board of Directors, then all his Options shall be fully
exercisable and vested on the effective date of such resignation or termination
of services or employment; provided further that all Options shall immediately
vest and be exercisable in the event of a Change of Control of the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Method of Exercise.  To the extent the Option is exercisable
pursuant to Section 5(a), the Optionee may exercise the Option in full or in
part by giving written notice to the Company, signed by the Optionee (or his
legal representative or heir, in the event of the Optionee’s death), stating the
Optionee’s election to exercise the Option and the number of whole Shares for
which the Option is being exercised.  The written notice must be accompanied by
(i) full payment of the exercise price for the number of Shares being purchased,
and (ii) an executed copy of the form of investor representation letter referred
to in Section 6(b), if required pursuant to such Section 6(b).
 
(c)           Payment of Exercise Price.  Payment of the exercise price for the
number of Shares for which the Option is being exercised shall be made:
 
(i)           In cash or by check payable to the order of the Company;
 
(ii)           at the discretion of the Board, by tender to the Company of
shares of Common Stock owned by the Optionee, acceptable to the Board, having a
Fair Market Value (as defined in the Plan) on the date of exercise at least
equal to the exercise price;
 
(iii)           at the discretion of the Board, by a combination of the methods
described above; or
 
(iv)           by such other method as may be approved by the Board.
 
(d)           Maintenance of Shares.  The Company shall at all times during the
term of the Option reserve and keep available such number of shares of its
Common Stock as will be sufficient to satisfy the requirements of the Option.
 
6.           Securities Law Restrictions and Registration Rights.
 
(a)           The grant of the Option and the issuance of Shares upon exercise
of the Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of Shares upon such exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations.  As a condition to the exercise of the Option, the Company
may require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be reasonably
requested by the Company.
 
(b)           The Company shall be under no obligation to cause a registration
statement or a post-effective amendment to any registration statement to be
prepared for the purposes of covering the issue of Shares; provided that if the
Optionee resigns for Good Reason, if his employment with, or services to, the
Company is terminated without Cause, or if his services as a Director is
terminated after the Board of Directors fails without Cause to nominate him for
re-election to the Board of Directors, then the Optionee shall have the right to
require the Company use its best efforts to file, at the Company’s sole cost and
expense, a registration statement promptly upon the Company’s receipt of
Optionee’s written request. The Company shall not be obligated to file more than
one registration under such demand rights.
 
 
-3-

--------------------------------------------------------------------------------

 
 
7.           Tax Withholding.  Upon exercise of the Option, in whole or in part,
and as a condition thereto, the Optionee shall remit to the Company an amount
sufficient to satisfy the Optionee’s share of all United States federal, state
and local withholding tax requirements, in such manner and amount as shall be
specified by the Board.  With respect to an Optionee that is an employee or
consultant of Company, the Company shall have the right to withhold (or to cause
one of the Company’s subsidiaries to withhold), from compensation otherwise
payable to the Optionee, an amount sufficient to satisfy all federal, state and
local withholding tax requirements prior to the issuance of such Shares and the
delivery of any certificate or certificates for such Shares, and from time to
time thereafter to the extent such withholding obligations arise in connection
with the Option, including, without limitation, obligations arising upon (i) the
exercise, in whole or in part, of the Option, (ii) the transfer, in whole or in
part, of any Shares acquired on exercise of the Option, (iii) the operation of
any law or regulation providing for the imputation of interest, or (iv) the
lapsing of any restriction with respect to any Shares acquired on exercise of
the Option.  The Optionee acknowledges that the Company may issue a Form W-2,
W-2c, 1099 or substitute therefore, as appropriate, to the Optionee with respect
to any United States income recognized by the Optionee with respect to the
Option.
 
8.           Non-Transferability.
 
(a)           Unless otherwise approved by the Board in its discretion, the
Option may be exercised during the lifetime of the Optionee only by the Optionee
and may not be assigned or transferred in any manner, except by will or by the
laws of descent and distribution.  Upon the Optionee’s death, the Optionee’s
legal representative, or any person empowered under the Optionee’s will or under
applicable laws of descent and distribution, may exercise the Option to the
extent unexercised and exercisable by the Optionee as of the date of death.
 
(b)           Except as provided in Section 8(a), without the prior written
consent of the Board, no right or benefit under this Agreement shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge the same without such consent, if applicable, shall be void.  Except with
such consent, no right or benefit under this Agreement shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Optionee.
 
9.           Change in Stock Subject to Option.  In the event of a
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other change in corporate structure affecting the Common Stock, the
Board may adjust the terms of the Option in accordance with Section 3 of the
Plan.
 
10.           No Special Rights; Duties of Optionee.
 
(a)           The Optionee shall have no rights as a stockholder with respect to
any Shares covered by the Option until the date of the issuance of a certificate
or certificates for the Shares for which the Option has been exercised.  No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date such certificate or certificates are
issued, except as provided pursuant to Section 13 of the Plan.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Nothing contained in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to commence or
continue the employment or consulting relationship of the Optionee for the
period within which this Option may be exercised, nor shall this Agreement be
construed to create any duty of the Company or any of its affiliates or any of
its other shareholders to the Optionee, or any duty of the Optionee to the
Company or any of its affiliates or other shareholders, comparable to the duties
which partners or joint venturers may owe to each other.  However, during the
period that the Optionee provides employment or consulting services to the
Company, the Optionee shall render diligently and faithfully the services which
are assigned to the Optionee from time to time by the Board or by the executive
officers of the Company.  The Optionee shall at no time take any action which
directly or indirectly would be inconsistent with the best interests of the
Company.
 
11.           Notices.  Any notices or other communications required to be given
hereunder shall be given by hand delivery or by certified or registered mail,
return receipt requested, with all fees prepaid and addressed, if to the
Company, to it at 55 Saint Marks Place, Suite 4, New York, NY 10003, and if to
the Optionee, at the address set forth on the signature page hereto, or to such
other address as either party may specify in writing from time to time.
 
12.           Termination or Amendment.  The Board may terminate or amend the
Plan and/or the Option at any time; provided, however, that no such termination
or amendment may adversely affect the Option or any unexercised portion thereof
without the written consent of the Optionee.
 
13.           Integrated Agreement.  This Agreement constitutes the entire
understanding and agreement of the Optionee and the Company with respect to the
subject matter contained herein and supersedes any prior understanding or
agreement between the parties, whether or not in writing, including, but not
limited to, any prior grant by the Company or any of its officers or authorized
representatives to the Optionee of an option or warrant to purchase Common
Stock.  There are no agreements, understandings, restrictions, representations,
or warranties among the Optionee and the Company other than those as set forth
or provided for herein. To the extent contemplated herein, the provisions of
this Agreement shall survive any exercise of the Option and shall remain in full
force and effect.
 
14.           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrations, successors and assigns.
 
15.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of New York,
without regard to principles of conflicts of laws.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Nonstatutory Stock
Option Agreement as of the Grant Date.
 

 
OPTIONABLE, INC.


 
By: /s/ Matthew Katzeff
Name:  Matthew Katzeff
 
Title: Chief Financial Officer

 
 
The undersigned Optionee represents that the Optionee is familiar with the terms
and provisions of this Nonstatutory Stock Option Agreement and the Plan, and
hereby accepts the Option subject to all of the terms and provisions
thereof.  The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
this Nonstatutory Stock Option Agreement and the Plan.  The undersigned
acknowledges receipt of a copy of the Plan.
 

 
/s/ Brad O’Sullivan
Signature of Optionee
Brad O’Sullivan
Address:






Social Security Number: __________________
Number of Shares Subject to Option:  200,000

 
 
-6-